[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 00-2477

                        DAVID MICHAUD,

                    Plaintiff, Appellant,

                              v.

                   MICHAEL MCQUADE, ET AL.,

                    Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF NEW HAMPSHIRE

     [Hon. Joseph A. DiClerico, Jr., U.S. District Judge]


                            Before

                    Torruella, Chief Judge,
                Bownes, Senior Circuit Judge,
                  and Lipez, Circuit Judge.




     David Michaud on brief pro se.
     Sean M. Perrin and Devine, Millimet & Branch on brief for
appellees.




                        June 14, 2001
           Per   Curiam.   Pro    se    appellant,   David     Michaud,

objects to the district court's grant of summary judgment

against him in his 42 U.S.C. § 1983 action against two

police officers and their municipal employer.              After careful

review of the record, in particular the parties' summary

judgment submissions, we conclude that his claims of error

lack merit.   We affirm, essentially for the reasons given by

the district court in its Order dated October 31, 2000.               We

make only the following additional comment.

           We see no need to determine whether the district

court erroneously declined to consider certain claims on the

ground that they had been dismissed pursuant to a prior

order by a magistrate judge.            As the record establishes,

summary judgment on these claims in favor of defendants

would have been warranted, in any event.               There was no

factual basis for the claim that defendants had violated

Michaud's First Amendment rights when his then estranged

wife, Linda Michaud, who was the custodial parent, sent him

away from her father's residence without letting him visit

his children on June 13, 1996.            In an affidavit, Michaud

informed the district court that his visitation hours on the

day   in   question   concluded    at    5   p.m.,   and    defendants'



                                  -2-
affidavits establish that he arrived at his father-in-law's

house at approximately 5:20 p.m.              That is, the undisputed

facts establish that Michaud had no right to visit with his

children at the time in question.

            In addition, there was no factual basis for the

claim that defendants made false reports to an assistant

state attorney general, thereby obtaining, without probable

cause, his authorization to wiretap Michaud's telephone

conversation     with   his    wife   on     June   13,    1996.      During

discovery, defendants gave sworn responses to Michaud's

interrogatories, stating unequivocally that they had never

knowingly    made   false     reports   to    the   attorney       general's

office.     In   responding      to   defendants'         interrogatories,

Michaud declined to even identify the defendants' alleged

falsehoods.      Accordingly, summary judgment in defendants'

favor was warranted.

            Affirmed.




                                  -3-